DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Robb et al., (US Publication No. 2011/0246294), hereinafter “Robb”, and further in view of de Jong et al., (US Publication No. 2004/0054629), hereinafter “de Jong”.

Regarding claims 1, 9 and 16, Robb discloses
a content management system (CMS) [Robb, paragraph 51, figure 4], comprising: 
a processor [Robb, paragraph 51, figure 4]; 
an interconnect coupled to the processor [Robb, paragraph 51, figure 4]; and 
memory coupled to the processor, the memory comprising instructions that when executed by the processor [Robb, paragraph 51, figure 4]. 

Robb dose not specifically disclose, however de Jong teaches
receive, via the interconnect, a request to access digital content at the CMS from a client device [de Jong, paragraphs 103, 106, user device sends a digital content request to content provisioner]; 
send a command to storage resources for the CMS to provision direct access to the storage resources by the client device [de Jong, paragraphs 103, 106, Provisioner manager is content provisioner receives the digital content request and communicates with content rights database to determine whether the user that made the request is authorized to access the digital content associated with the request]; 
generate access credentials for the client device to directly access the storage resources to access the digital content [de Jong, paragraphs 103, 106, If the user that made the request is authorized to access the digital content associated with the digital content request, issuer issues a token and provisioner manager sends an authenticated digital content request based at least in part on the token to user device]; and 
send the access credentials to the client device via the interconnect [de Jong, paragraphs 103, 106, User device receives the authenticated digital content request].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine de Jong with Robb to provide security by providing security authentication for users accessing a system in order to protect the content stored on the systems.

Regarding claims 2, 10 and 17, Robb-de Jong further discloses
the request to access digital content including an indication to upload digital content to the CMS [Robb, paragraph 51], the instructions when executed by the processor, cause the processor to: 
send the command to the storage resources to provision one or more transient storage buckets [Robb, paragraph 62, figure 12]; and 
generate the access credentials [de Jong, paragraphs 103, 106] to include an indication of a location of the one or more transient storage buckets [Robb, paragraph 62, figure 12] and a hash value [de Jong, paragraph 139, hashing function] to use to upload the digital content to the one or more transient storage buckets [Robb, paragraph 62, figure 12].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a temporary storage and then process the content for permanent storage in order to store the data in a format to allow access to potential clients of the content.

Regarding claims 3, 11 and 18, Robb-de Jong further discloses
receive, via the interconnect, an information element from the client device including an indication that the client device has uploaded the digital content [Robb, paragraph 51] to the one or more transient storage buckets [Robb, paragraph 62, figure 12]; and 
send, responsive to receiving the information element, a command to the storage resources to cause the storage resources to replicate the digital content uploaded by the client device to a persistent storage bucket on the storage resources [Robb, paragraphs 61, 62, figure 12].

Regarding claims 4 and 12, Robb-de Jong further discloses
process the uploaded digital content at the CMS [Robb, paragraphs 61, 62, figure 12].

Regarding claims 5 and 19, Robb-de Jong further discloses
update metadata for the uploaded digital content [Robb, paragraphs 61, 62, figure 12].

Regarding claims 6, 13 and 20, Robb-de Jong further discloses
the request to access digital content including an indication to download digital content from the CMS, the instructions when executed by the processor, cause the processor to: 
send the command to the storage resources to make the digital content available for download via a content delivery network (CDN) for the storage resources [de Jong, paragraphs 103, 106]; and 
de Jong, paragraphs 110-113].

Regarding claims 7, 14 and 21, Robb-de Jong further discloses
send the access credentials to the client device and as a redirect to the signed URL [Robb, paragraph 49, figure 2].

Regarding claims 8, 15 and 22, Robb-de Jong further discloses
storage resources provided by a Cloud storage provider, the processor coupled to the storage resources via the interconnect [Robb, paragraphs 45, 51, 68, figures 2, 16B, 16C].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433